Case: 1:18-cv-01938 Document #: 75-7 Filed: 02/05/21 Page 1 of 1 PagelD #:437

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
Pedro Orozco, )
) No. 18-cv-1938
Plaintiff, )
) Judge Charles R. Norgle, Jr.
V. )
)
Sgt. Hession and Set. Williamson, )
)
Defendants. )

Declaration of Monica Williamson
I, Monica Williamson, being first duly sworn under oath, depose and state that the following
is based upon my personal, first-hand knowledge that I can testify to and that if I were called to
testify, my testimony would be:

iF In January of 2017, I was employed as a Sergeant in Division 10 of Cook County Jail.

Zz. As Sergeant in January of 2017, my duties included reviewing reports, making security
rounds, and responding to incidents as needed.

3, On January 11, 2017, I was not the officer responsible for supervising Tier 3A in Division
10, nor did I respond to the incident that occurred involving the Plaintiff, Pedro Orozco.

FURTHER AFFIANT SAYETH NOT.
I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 28, 2021. y

Monica Williamson
